DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group 1, claims 1, and 6-22 in the reply filed on October 27, 2022 is acknowledged.  The arguments are found persuasive.  The restriction is withdrawn and the entire claims, 1 and 6-24 are under examination. 
The following references are considered the closest prior art.
WO 2014/057013 A1 to Haldor Topsoe
WO 2007/108014 A1 to Cri Ehf
WO 2014/057013 does not teach or suggest that the synthesis stage is arranged to convert the syngas stream into at least a product stream and a hydrocarbon- containing off-gas stream, wherein at least a portion of the hydrocarbon-containing off-gas stream or at least a portion of the product stream is fed to the syngas stage as a fourth feed comprising hydrocarbons, upstream of the ATR section.  In contrast, WO 2014/057013 merely discloses that the shifted gas is combined with the un-shifted main synthesis gas stream from the ATR, which combined synthesis gas is cooled in coolers and then separated as stream in the separator. The product synthesis gas from the tail gas treatment section is exported and combined with the primary synthesis gas, which is then passed to a C02-removal unit.  WO 2007/108014 A1 to Cri Ehf
 Does not cure the deficiency of the Haldor Topsoe.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/420,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The subject matter claimed in the instant application is fully disclosed and covered in the co-pending claims.  The instant claims and the co-pending claims is claiming common subject matter as follow: a method for producing a product stream, said method comprising the steps of: - providing a plant, said plant comprising: a. a syngas stage, said syngas stage comprising an autothermal reforming (ATR) section, and; b. a synthesis stage; said plant comprising: - a first feed comprising hydrogen to the syngas stage; - a second feedthird feed comprising hydrocarbons, when external to the plant, to the moles of carbon in CO2 in the second feed is less than 0.5.
The instant claims are silent with respect to the moles of carbon dioxide in the second feed. However, since the process steps are identical to the co-pending claims therefore, the mole of CO2 should be in the same range as recited in the co-pending claims.
The difference does not constitute a patentable distinction, because of the overlap of the scope of the subject matter and therefore the co-pending claims render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622